Title: From John Adams to John Singleton Copley, 16 November 1792
From: Adams, John
To: Copley, John Singleton



Dear Sir
Quincy near Boston Nov.16 1792

Your polite and obliging Favour of April the 10th I duely received at this Place and I pray you to accept of my best Thanks for your very elegant and acceptable Present of a Print of the Death of Lord Chatham, a Masterpiece of the Fine Arts which does as much honour to America which produced the Artist as it does to great Britain which produced the Statesman.  Nor am I less Sensible of the honour you do me by giving me the opportunity of presenting in your name, another Copy of this Monument to Chatham’s Fame and your own, So honourable to both Countries, to the President of the United States.
As the Case Arrived in the absence of the President from Philadelphia, at his Seat at Mount Vernon, and in my absence at this place, I have not yet had an Opportunity of making the Compliments you intended: but as I shall Sett out for Philadelphia next week, I hope Soon to be able to write you more fully upon the Subject.
Mrs. Adams joins me in presenting to you and to Mrs Copeley, the kindest regards.
